   Case 2:19-mj-00184-LRL Document 1 Filed 03/19/19 Page 1 of 2 PageID# 1

                    IN THE UNITED STATES DISTRICT COUR'               FILED
                    FOR THE EASTERN DISTRICT OF VIRGINIJA
                                                                     MAR 1 9 2019
                              NORFOLK DIVISION


UNITED STATES OF AMERICA                                   ' C-ERK             COURT
      V.                                    Case   No.
                                            Court Date: May lb, 2019
MICHELLE R. MARKS


                            CRIMINAL INFORMATION


                                (Misdemeanor)

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about March 16, 2019, at Joint Expeditionary Base Little

Creek, Virginia Beach, Virginia, on lands acquired for the use of the United

States and within the special maritime and territorial jurisdiction thereof,

in the Eastern District of Virginia, the defendant, MICHELLE R. MARKS, did

willfully and unlawfully disregard a visible and audible signal from a law

enforcement officer to bring his motor vehicle to a stop and drove his motor

vehicle in willful and wanton disregard of such signal.

      (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Section 46.2-817.)

                                    Respectfully submitted,

                                    G. Zachary Terwilliger
                                    United States Attorney




                              By:
                                     fames T. Cole
                                    'Special Assistant U.S. Attorney
                                    Office of the U.S. Attorney
                                    101 West Main Street, Suite 8000
                                    Norfolk, VA 23510
                                    Ph: (757) 441-6712
                                    Fax:(757) 441-3205
                                    James.Cole0usdoj.gov
   Case 2:19-mj-00184-LRL Document 1 Filed 03/19/19 Page 2 of 2 PageID# 2

                            CERTIFICATE OF MAILING


      I hereby certify that on the date indicated below, I caused a true and
correct copy of the foregoing Criminal Information to be mailed, postage
prepaid, to the defendant in the above-styled case.


                                     J. Ci
                              ?ames T. Cole
                              special Assistant U.S. Attorney
                             Office of the U.S. Attorney
                             101 West Main Street, Suite 8000
                              Norfolk, VA 23510
                              Ph: (757) 441-6712
                              Fax:(757) 441-3205
                              James.Cole@usdoj.gov


                             1?               101?
                              Date
